Order entered November 22, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01319-CV

                          IN RE ROBERT E. MARZETT, Relator

                 Original Proceeding from the County Court at Law No. 7
                                  Collin County, Texas
                          Trial Court Cause No. 001-02121-2016

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s November 9, 2016 petition

for writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE